Citation Nr: 1734936	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-27 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for glaucoma of the right eye.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1997 to March 1998 and from December 1998 to March 2001.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA), which increased the rating for right eye disability from 10 percent to 30 percent, and assigned a 100 percent rating from December 15, 2010 to February 1, 2011.  As the decision did not constitute a full grant of benefits sought, the claim remains on appeal for a rating higher than 30 percent for the time periods in which 100 percent was not granted.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

The Veteran filed her claim in October 2010.

The Veteran withdrew her Board hearing request in October 2016.

The Veteran has not claimed to be unemployable due to her right eye disability nor does the evidence suggest she is unemployable due to her right eye disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating. 


FINDING OF FACT

Central visual acuity is no worse than 20/200 in the right eye for the pendency of the appeals period.  Concentric contraction of the right eye visual field is no worse than with remaining field of 6 to 15 degrees or the right eye disability is characterized by unilateral loss of temporal half of visual field.  There is no anatomical loss of the right eye.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for a right eye disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.79, Diagnostic Code 6013-6066 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A November 2010 letter provided proper notice with regard to the increased rating claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the Veteran's claim file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.

The United States Court of Appeals for Veterans Claims (Court) has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In this case, VA examinations were conducted in November 2010 and November 2016.  The Board finds the examination reports, when considered together, to be thorough and complete and sufficient upon which to base a decision with regard to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  These examinations, along with the remaining evidence of record, contain sufficient findings to rate the Veteran's service-connected disability under the appropriate diagnostic criteria.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating 

Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran is seeking a rating in excess of 30 percent for glaucoma under Diagnostic Code (DC) 6013-6066.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2016).  The additional DC, shown after the hyphen, represents the basis for the rating, while the primary DC indicates the underlying source of the disability.

Open-angle glaucoma is to be rated based on visual impairment or, a minimum evaluation of 10 percent is to be assigned if continuous medication is required.  38 C.F.R. § 4.79, Diagnostic Code 6013-6066.

Central visual acuity is to be evaluated on the basis of corrected distance vision with central fixation.  38 C.F.R. § 4.76 (b).  When only one eye is service-connected, as is the case here, the visual acuity of the other eye will be considered to be 20/40 for the purposes of evaluating the service-connected visual impairment.  
38 C.F.R. § 4.75 (c).

Evaluations for impairment of central visual acuity range from noncompensable to 100 percent.  38 C.F.R. § 4.79, Diagnostic Code 6061 to 6066.  A 20 percent evaluation is warranted where vision is 20/200 in one eye and 20/40 in the other eye.  The evaluations continue to increase for additional impairment of central visual acuity, which is to be measured based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. §§ 4.75, 4.76.

Diagnostic Code 6080 rates eye disorders based on impairment of the field of vision.  Under 38 C.F.R. § 4.76a , Table III (2016), the normal visual field extent at the 8 principal meridians totals 500 degrees.  The normal for the 8 principal meridians are as follows: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55 degrees up temporally.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  

Under Diagnostic Code 6080, a 20 percent rating is warranted for concentric contraction of visual field with remaining field of 6 to 15 degrees, unilateral, or evaluate each affected eye as 20/200 (6/60).  Again, evaluations continue to increase for additional impairment of visual fields.  38 C.F.R. § 4.79  (2016).

Also under Diagnostic Code 6080, unilateral loss of temporal half of visual field is rated at 10 percent.  38 CFR 4.79.

To determine the rating for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, separately rate the visual acuity and visual field defect, expressed as a level of visual acuity, and combine them under the provisions of § 4.25.  38 C.F.R. § 4.77  (c).

The evaluation for visual impairment of one eye may not exceed 30 percent unless there is anatomical loss of the eye.  38 CFR §4.75(d).

Facts and Analysis

VA has already granted the Veteran a 100 percent rating between December 15, 2010 and February 1, 2011 for her eye disability.  This time period is not for consideration under the current appeal as the Veteran is already receiving the schedular maximum during this period.  

The Veteran appeared for a VA examination in November 2010.  Open-angle glaucoma was noted in the right eye.  The Veteran reported pain, redness, discharge, glare sensitivity to light, watering and blurred vision.  She had no distorted vision, enlarged images, swelling, haloes or floaters.  The eye symptoms were extremely watery or dry eyes, discharge daily, glare and sensitivity to light and blurred vision.  She related having an incapacitating episode in the past 12 months, due to redness, unbearable pain in the right eye which lasted for 12 days in September 2010.  Refresh tears and steroid eye drops were used as treatment.  The Veteran reported medication for continuous treatment.  The Veteran reported having a trabeculectomy on December 2010; she did not experience any residual symptoms.  The Veteran reported that her glasses are tinted to assist with light sensitivity, she cannot work at the computer without glasses, she cannot go out in the daylight without painful glare, and she suffers from impaired nighttime vision, dryness leads to redness and the eye is sensitive to touch often.  

Upon examination, the optic nerve examination was abnormal with deep cupping in the right eye.  The visual acuity examination revealed uncorrected distance vision on the right as 20/100.  The corrected distance vision on the right is 20/60.  The uncorrected near vision on the right is J7.  The corrected near vision on the right is J7.  The uncorrected distance vision on the left is 20/80.  The corrected distance vision on the left is 20/20.  The uncorrected near vision on the left is J2.  The corrected near vision on the left is J1.  In comparing the near and distance corrected vision, there is no difference equal to two or more scheduled steps or lines of visual acuity with the near vision being worse.  The lens required to correct distance vision in the poorer eye does not differ by more than 3 diopters from the lens required to correct distance vision in the better eye.  The eye examination does not reveal diplopia.  The confrontation test is abnormal.  The Goldmann Kinetic Penmetry device was used to test the visual field.  The III/4e test object was used in the perimeter study.  Additional testing is not required to evaluate the visual fields.  There is no enucleation.  There is no nystagmus.  Examination reveals both lenses are intact.  The examination does not reveal chronic conjunctivitis.  The slit lamp examination is normal.  The Goldmann visual field is abnormal OU.  There is contraction to 20-30 degrees in the right eye and there is an inferior nasal notch in the left field.

On visual field testing the right eye shows an average contraction to 12 degrees.  A normal field of vision temporally is 85 degrees.  The examination shows 11 degrees in the right eye.  Normal vision down temporally is 85.   The Veteran's field is 10 in the right eye.  The normal field of vision down is 65.  The Veteran's field is 10 degrees in the right eye.  Down nasally 50 is normal.  The Veteran's field shows 12 in the right eye.  Normal vision nasally is 60.  Examination findings show 15 in the right eye.  Up nasally 55 is considered normal.  14 is demonstrated in the right eye.  The normal field of vision up is 45 degrees.  11 is shown in the right eye.  The final field of vision considered for the right eye is up temporally 55 is normal with 13 shown on examination.  The total remaining visual field for the right eye is 96.  When this number is divided by the eight directions rounded up the average contraction obtained is 12.  

The examiner stated that the effect of the condition on the Veteran's usual occupation is glare that limits activities.  The effect of the condition on the Veteran's daily activity is discomfort that limits daily activities.

The Veteran appeared for a VA examination in November 2016.  Open-angle glaucoma was noted in the right eye.  Continuous medication was not required for treatment.  Visual acuity was tested.  Uncorrected distance in the right eye was 20/200 and left eye was 20/40.  Corrected distance was 20/200 in the right eye and 20/40 in the left eye.  Uncorrected and corrected near in both eyes was 20/40.  Internal eye exam was abnormal, with a right eye cup to disc of 0.7 and a left eye cup to disc of 0.25.  A visual field defect was noted.  Visual field testing was performed using Goldmann's equivalent III/4e target.  There was no contraction of a visual field.  There was loss of temporal half of visual field in the right eye only.  There were no incapacitating episodes of the eye.  The eye condition did not impact ability to work.

Here, no rating in excess of 30 percent is warranted.  Based on the November 2010 VA examination, visual field testing shows average contraction of 12 degrees.  The right eye can be rated on its concentric contraction or based on an equivalent visual acuity of 20/200.  These findings warrant a 20 percent evaluation based on visual field defect.  Again, under Diagnostic Code 6080, a 20 percent rating is warranted for concentric contraction of visual field with remaining field of 6 to 15 degrees, unilateral, or evaluate each affected eye as 20/200 (6/60).  38 C.F.R. § 4.79  (2016).  Examination of the right eye shows distance corrected vision as 20/60.  For rating schedule purposes the distance corrected vision is interpreted as 20/70.  These findings warrant a 10 percent evaluation based on visual acuity.  These evaluations combine under 38 CFR § 4.25 for a 30 percent evaluation.

Based on the November 2016 VA examination, corrected distance was 20/200 in the right eye and 20/40 in the left eye.  A 20 percent evaluation is warranted where vision is 20/200 in one eye and 20/40 in the other eye.  38 CFR 4.79, Diagnostic Code 6066.  There was no contraction of a visual field.  There was loss of temporal half of visual field in the right eye only, warranting a 10 percent rating.  Again, under Diagnostic Code 6080, unilateral loss of temporal half of visual field is rated at 10 percent.  38 CFR 4.79.  These evaluations combine under 38 CFR § 4.25 for a 30 percent evaluation.

The Board has reviewed the remaining Diagnostic Codes as to the eye and determined that no criteria warrant a higher rating for the Veteran's right eye disability.  Further, the evaluation for visual impairment of one eye may not exceed 30 percent unless there is anatomical loss of the eye.  38 CFR §4.75(d).  Here, there is no indication of anatomical loss of the eye.

The preponderance of the evidence is against the claim for an increased rating in excess of 30 percent for right eye at any time during the appeal and the appeal is denied.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a rating in excess of 30 percent for glaucoma of the right eye is denied.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


